Case 2:18-cv-00656-RAJ-DEM Document 25 Filed 02/15/19 Page 1 of 1 PageID# 160




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                             Norfolk Division


TRANS-RADIAL SOLUTIONS,LLC,

                                Plaintiff,

V.                                                                        Action No. 2:18cv656

BURLINGTON MEDICAL, LLC, et al.,

                                Defendants.


                                               ORDER


        This case is before the Court on the motion for leave to file a motion to dismiss on

 February 12, 2019, by defendants Burlington Medical, LLC, Phillips Safety Products, Inc., Fox

 Three Partners, LLC, and Mr. John Williams ("defendants"). ECF No. 23. Defendants'

 responsive pleading to the complaint was due on February 11, 2019. ECF No. 18. Defendants

 filed their motion to dismiss, ECF No. 19, on February 12, 2019. Defendants also filed a motion

 for leave to file the motion to dismiss on February 12, 2019. ECF No. 23. Plaintiff has not filed

 a response to the motion for leave, and the time to do so has expired. See ECF No. 24.

        It is ORDERED that defendants' motion for leave to file the motion to dismiss on

 February 12, 2019 is GRANTED,and the motion to dismiss is filed as of that date. It is further

 ORDERED that the time for plaintiff to respond to the motion to dismiss, ECF No. 19, runs

 from the date of this Order.


       The Clerk shall mail a copy of this Order to all counsel of record.


                                                                Robert J. Krask
                                                                United Stales Magistrate Judge
                                                                   Robert J. Krask
                                                         United States Magistrate Judge
Norfolk, Virginia
February 15, 2019
